Case 19-04687-DSC11   Doc 36-1 Filed 12/02/19 Entered 12/02/19 12:15:10   Desc
                             Exhibit Page 1 of 4
Case 19-04687-DSC11   Doc 36-1 Filed 12/02/19 Entered 12/02/19 12:15:10   Desc
                             Exhibit Page 2 of 4
Case 19-04687-DSC11   Doc 36-1 Filed 12/02/19 Entered 12/02/19 12:15:10   Desc
                             Exhibit Page 3 of 4
Case 19-04687-DSC11   Doc 36-1 Filed 12/02/19 Entered 12/02/19 12:15:10   Desc
                             Exhibit Page 4 of 4
